UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7434



STEVEN W. BELL,

                                            Plaintiff - Appellant,

          versus

JAMES B. FRENCH; HAZEL KEITH; J. W. NORRIS,

                                            Defendant - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-573-5-F)


Submitted:   February 13, 1997         Decided:     February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Steven W. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litiga-
tion Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. Bell v. French, No. CA-96-

573-5-F (E.D.N.C. Aug. 23, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2